YOU HAVE ASKED ME TO PROVIDE YOU WITH AN INFORMAL LEGAL OPINION ABOUT THE NECESSITY OF COMPETITIVELY BIDDING OR REQUESTING PROPOSALS FOR BOND COUNSEL SERVICES WHEN THE SERVICES ARE TO BE RENDERED TO AN ENTITY OF LOCAL GOVERNMENT.
AS A GENERAL MATTER THE BOND OVERSIGHT REFORM ACT CONTAINED AT 62 O.S. 695.1 (1990) ET SEQ. IS INAPPLICABLE TO LOCAL GOVERNMENTAL ENTITIES. SECTION 62 O.S. 695.7(C) OF TITLE 62 REQUIRES STATE GOVERNMENTAL ENTITIES TO REQUEST PROPOSALS FROM SEVERAL BOND ATTORNEYS BEFORE HIRING ONE. THIS SECTION ALSO APPLIES TO A LOCAL GOVERNMENTAL ENTITY, BUT ONLY IF THE LOCAL GOVERNMENTAL ENTITY IS ISSUING BONDS TO FUND CAPITAL IMPROVEMENTS TO PROPERTY TO BE PAID OFF WITH RENTAL PAYMENTS FROM A STATE AGENCY. THE PUBLIC COMPETITIVE BIDDING ACT AT 61 O.S. 101 (1990) ET SEQ. AS AMENDED, HAS NO APPLICATION TO PURE SERVICE CONTRACTS AND ONLY COVERS CONTRACTS TO CONSTRUCT PUBLIC IMPROVEMENTS. SIMILARLY THE STATE CENTRAL PURCHASING ACT AT 74 O.S. 85.1 (1990) ET SEQ. IS GENERALLY INAPPLICABLE TO ENTITIES OF LOCAL GOVERNMENT AND CONTAINS AN EXEMPTION FOR THE EMPLOYMENT OF ATTORNEYS. SEE, 74 O.S. 85.7(A)(2) (1990)
AGAIN, I AM NOT AWARE OF ANY STATE STATUTE WHICH GENERALLY REQUIRE CITIES, LOCAL PUBLIC TRUSTS OR RURAL WATER DISTRICTS TO COMPETITIVELY BID OR REQUEST PROPOSALS BEFORE THEY HIRE BOND COUNSEL. AS I INDICATED TO YOU ON THE PHONE, IN MY REPRESENTATION OF STATE AGENCIES WHICH EMPLOY BOND COUNSEL OR OTHER LEGAL COUNSEL FROM TIME TO TIME, I ALWAYS ADVISE THEM TO REQUEST PROPOSALS PRIOR TO EMPLOYING ATTORNEYS. THIS IS STRICTLY A POLICY OF OUR OFFICE TO PROMOTE COMPETITION AND GET PRICE INFORMATION BEFORE ENTERING INTO ANY TYPE OF CONTRACT WHETHER BIDDING IS REQUIRED OR NOT. I HOPE THE OPINIONS EXPRESSED IN THIS LETTER ARE OF HELP TO YOU.
(THOMAS L. SPENCER)